DETAILED ACTION
Objections to the Drawings
The drawings do not meet the requirements of 37 C.F.R. 1.84 and 37 C.F.R. 1.152 and are objected to for the following:
The lines are not uniformly thick, well defined, and clean. See 37 C.F.R. 1.84(l) and 37 C.F.R. 1.152. Specifically, the lines are too thick and bleed together. See annotation below for one example found in the drawings.

    PNG
    media_image1.png
    849
    675
    media_image1.png
    Greyscale


When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up 

Claim Rejection - 35 U.S.C. § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	The claim is indefinite and nonenabling because the claim is not consistently or clearly disclosed.  Specifically:
The disclosure taken as a whole does not provide certainty as to the exact appearance and three-dimensional configuration of the inner circular features pointed to below and found in Fig. 4.

    PNG
    media_image2.png
    805
    821
    media_image2.png
    Greyscale

	


Note, unclaimed surfaces may not contain surface shading. 37 CFR 1.152.

The claim is also further rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention. The claim is indefinite because the feature shown shaded below is in claimed solid line but described as environment, therefore one cannot determine from the disclosure as a whole if this feature forms part of the claimed design. Therefore, the scope of the claimed design cannot be determined.


    PNG
    media_image3.png
    630
    509
    media_image3.png
    Greyscale

Structure that is not part of the claimed design, but is considered necessary to show the environment in which the design is associated, may be represented in the drawing by broken lines. See In re Zahn, 617 F.2d 261, 204 USPQ 988 (CCPA 1980). Unclaimed subject matter must be described as forming no part of the claimed design or of a specified embodiment thereof. See MPEP 1503.02.III. 

Applicant may overcome this portion of the rejection by amending the drawings to show the environmental subject matter in unclaimed broken lines and by amending the specification to include an additional statement immediately following the broken line statement similar to the following: --The additional broken lines shown in Fig. 8 depict environment only and form no part thereof.—
Conclusion
The claim stands rejected under 35 U.S.C. 112 (a) and (b) as set forth above.

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Number Search” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to W. BRETT MELLIAR whose telephone number is (571) 272-6130. The examiner can normally be reached on Monday through Thursday from 7am to 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, Primary Patent Examiner, Marissa Cash can be reached at telephone number 571-272-7506 or the examiner’s Acting AU Supervisor, Angela Lee, can be reached at telephone number 571-272-4453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/W.B.M/
Examiner, AU 2916

/MARISSA J CASH/Primary Examiner, Art Unit 2915